            Case 1:18-cv-02885-ESH Document 46 Filed 06/05/19 Page 1 of 1


                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________


No. 19-5057                                                 September Term, 2018
                                                                       1:18-cv-02885-ESH
                                                   Filed On: June 5, 2019 [1791003]
Jerome Corsi, an individual,

                Appellee

       v.

Robert S. Mueller, III, an individual,
Individually and in his official capacity as
Special Counsel, et al.,

                Appellees

David Andrew Christenson,

                Appellant

                                         MANDATE

      In accordance with the order of April 19, 2019, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Ken R. Meadows
                                                          Deputy Clerk




Link to the order filed April 19, 2019
        Case 1:18-cv-02885-ESH Document 46-1 Filed 06/05/19 Page 1 of 1


                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 19-5057                                                 September Term, 2018
                                                                       1:18-cv-02885-ESH
                                                   Filed On: April 19, 2019 [1783875]
Jerome Corsi, an individual,

               Appellee

       v.

Robert S. Mueller, III, an individual,
Individually and in his official capacity as
Special Counsel, et al.,

               Appellees

David Andrew Christenson,

               Appellant

                                          ORDER

        By order filed March 15, 2019, appellant was directed to either pay the $505
appellate docketing and filing fees to the Clerk of the District Court, or file a motion in
district court for leave to proceed on appeal in forma pauperis. To date, no submission
of payment or IFP motion has been received. Upon consideration of the foregoing, it is

      ORDERED that this case be dismissed for lack of prosecution. See D.C. Cir.
Rule 38.

       The Clerk is directed to issue the mandate in this case by June 3, 2019.

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk
